Opinion issued May 10, 2012
 


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00419-CV
———————————
IN RE
NELLY URIBE, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
Relator, Nelly Uribe, has filed a pro se petition for writ of mandamus in
this Court.*  See Tex. Gov’t Code § 22.221 (Vernon 2004);
see also Tex. R. App. P. 52.  Mandamus is an extreme remedy, and to be
entitled to such relief, a petitioner must show that the trial court clearly
abused its discretion and that the relator has no adequate remedy by appeal.  In re
McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008) (orig. proceeding).  
Here, the petition for writ of mandamus does not clearly identify the
specific actions or orders of which relator complains.  Nor does the petition clearly identify the
nature of the extraordinary relief sought. 
Relator’s mandamus petition also does not contain any identifiable argument,
analysis, or record citations.  See Tex.
R. App. P. 52.3(h) (stating that “[t]he petition must contain a clear
and concise argument for the contentions made, with appropriate citations to
authorities and to the appendix or record”). 
In addition, relator has not provided a record to establish her right to
mandamus relief, as required.  See Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992); see also Tex. R. App. P. 52.7(a) (relator must
file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”), 52.3(k) (specifying the required contents for the appendix).
We deny the petition for writ of mandamus.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
 
Panel
consists of Justices Higley, Sharp, and Huddle.




*         Relator
indicates that the trial court cause number from which this original proceeding
arises is 975831 in Harris County Civil County Court No. 3.  Relator does not clearly identify the style
of the underlying case.  Relator
identifies the respondents as The Honorable Linda Storey, Presiding Judge of
Civil County Court No. 3, Harris County, Texas and a number of other public
officials.